Citation Nr: 1226217	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  11-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for a post-operative left knee disability with degenerative joint disease (DJD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date prior to September 17, 2007, for the award of service connection for DJD of the right knee.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) from May 2008 and April 2010 rating decisions of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Board, in pertinent part, remanded the issues of service connection for a psychiatric disability, entitlement to a rating in excess of 40 percent for a post-operative left knee disability with DJD, and entitlement to a TDIU rating for additional development.  The effective date issue on appeal was separately brought into appellate status during the processing of the prior Board remand.  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.  (As discussed below, the Board has determined that the hearing transcript is inadequate due to a poor recording, and the Veteran has elected to testify at a new hearing before the undersigned.)

The psychiatric issue on appeal was developed and adjudicated as one of service connection for the limited diagnostic entity of PTSD.  At the June 2011 Board hearing, the Veteran's attorney expressly indicated that the Veteran's claim encompasses psychiatric diagnoses other than PTSD.  In light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as stated on the preceding page.

The Board notes that a review of the claims-file (including the "Virtual VA" electronic record) found that the Veteran may have filed notices of disagreement (NODs) with RO rating decisions in September 2011 and March 2012.  Those two rating decisions are in Virtual VA.  A December 2011 letter (also in Virtual VA) from the RO to the Veteran makes reference to having received written disagreement with the September 2011 decision.  A May 2012 letter (in Virtual VA) from the RO to the Veteran makes reference to having received written disagreement with the March 2012 RO rating decision.  The Board further observes that the Veterans Appeals Control and Locator System (VACOLS) correspondingly indicates that NODs were filed in November 2011 and May 2012.  Additionally, a July 2011 letter from the Veteran's attorney refers to having previously filed a May 2011 NOD with at least some of the issues that were decided in an April 2011 RO rating decision.  (The Board has also noted a May 2011 letter from the Veteran's attorney identifying itself as a NOD; however, this item of correspondence specifically refers to the PTSD, left knee, and TDIU issues currently on appeal, and not requiring a new NOD.)

The Board's review has not found any direct documentation of the content of the reported NODs in the Veteran's claims-file or in the current Virtual VA.  Although the available information offers some indirect indication of the nature of each reported NOD, the Board is unable to definitively identify the scope and specific issues addressed by any May 2011, November 2011, and May 2012 NODs.  The Board is aware of the holding in Manlincon v. West, 12 Vet. App. 238, 240 (1999), which requires the Board to remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  However, in light of the fact that the claims file does not currently contain the actual notices of disagreement (thus making it unclear at the moment for which claims the Veteran has initiated appeals), it would not be appropriate to remand any specific claim for the issuance of a statement of the case at this time.  The Board also notes, in passing, that rating decisions issued during the course of this appeal appear to refer to evidence which is not currently associated with either the Veteran's claims file or his Virtual VA file.  The Board hereby refers to the RO the matter of ensuring that the claims-file contains the complete contents of the Veteran's correspondence and filings in this case pertinent to any pending appeals, including copies of any May 2011, November 2011, and May 2012 NODs as well as all evidence submitted by the Veteran and all other documentation associated with his VA claims.  The RO will have the opportunity to determine and complete all appropriate action with regard to the specific appeals the Veteran may have initiated, as well as any new claims the Veteran may have filed.

The Board also refers to the RO the matter of determining whether the July 2011 letter from the Veteran's attorney is itself a NOD with part of the April 2011 RO decision, in the event that the RO determines (after ensuring the completeness of the claims-file) that the attorney is mistaken in asserting that a NOD with that decision was filed in May 2011.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

In June 2011 a Travel Board hearing was held before the undersigned.  The transcript of the hearing is incomplete due to a poor recording.  The Board offered the Veteran the opportunity for a new Board hearing before the undersigned.  He was informed that (because the undersigned has already held a hearing in this appeal, and is legally required to decide the matters addressed at the hearing) any new hearing must be before the undersigned.  In June 2012 the Veteran expressed a desire to appear at a hearing before the undersigned via videoconference.

Since videoconference hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2011)), the case must be remanded for such purpose.

The Board additionally notes that the June 2012 correspondence from the Veteran requesting the new hearing was accompanied by the submission of various private medical evidence without a waiver of initial Agency of Jurisdiction (AOJ) consideration.  Some of the submitted material consists of copies of evidence previously submitted with a waiver in April 2012, but another portion of the material appears to possibly be new evidence (and the Veteran's attorney has described it in the cover letter as new evidence not previously available).  As this matter is being remanded, the RO will have the opportunity to update and review the record and re-adjudicate the claims prior to the hearing.

Accordingly, the case is REMANDED for the following action:

1.  Prior to any new Board hearing in this appeal, the RO should update and review the file, to specifically include an initial review of the aforementioned evidence submitted without a waiver and all further evidence received in the interim, and re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.

2.  The RO should then arrange for the Veteran to be scheduled for a videoconference hearing specifically before the undersigned, and provide the Veteran with written notification of the date, time, and location of said hearing.  Under the circumstances, it is essential that the hearing be scheduled in coordination with the Board's hearing unit.  Furthermore, it is essential that the hearing be scheduled only for a date when the undersigned is available to hold the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

